DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic element of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are overall unclear and do not assist in understanding the invention.  Fiber channel connection section 7 appears to be part of fiber channel 11 when viewed from Fig. 1.  However, in Fig. 2 it is unclear what the numeral 7 points to as there are multiple lead lines and the area to which line 7 points is small and congested.  Mounting unit 3 appears to point to a portion of the insert body 4, but insert 4 is described as being located within mounting opening 3 (para. 0031).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is over 150 words in length.  The abstract also repeat information given in the title (the first line is word-for-word the exact same as the title). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim language of claim 1 recites: the insert body (4) having a fibre guide surface (5) forming a fibre channel inlet (unlabeled) and a fibre channel connection section (7) connected to a fibre channel input (6).  However, the specification recites that the insert body of the fibre guide is inserted against the fibre channel input (para. 0013).  How can the fibre guide insert include something (a fibre channel input) that the insert is inserted against?  It appears that perhaps the fibre channel input is not part of the insert, but is rather part of the roller housing (see para. 0031).  In such a case the claim still does not make sense because the claim is for an insert, not an opening roller housing.
Claim 9 recites “a fibre channel leading into an opening roller housing interior adjoining a fibre channel input for fibres”.  As shown in the figures, the channel 11 
The dependent claims inherit(s) the deficiency by nature of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites that “the fibre channel connection section runs perpendicularly to the longitudinal axis of the insert body”.  As it is unclear what is considered the fiber channel connection section, and thus it is also unclear where any perpendicular direction is located.  
Claim 3 recites that “the fibre channel connection section runs at an angle to the longitudinal axis of the insert body”.  As it is unclear what is considered the fiber channel connection section, and thus it is also unclear where it would run at angle with respect to the longitudinal axis.  

Claim 9 recites the limitation "the end face" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 9 recites “a mounting opening for a fibre guide insert” in line 3 but then includes “an insert body of a fibre guide unit” in line 8.  It is unclear if the two recitations are for the same or different components.  That is, is the mounting opening for “a fibre guide insert” as well as a separate “insert body of a fibre guide unit” or are they to be interpreted as the same component.  The examiner has interpreted them as the same component. 
Claim 9, recites “an insert body of a fibre guide unit to be pushed” in line 8.  It is unclear if the claim intends to include an insert body of a fibre guide unit or if the claim merely intends for the opening roller housing to be capable of receiving an insert body of a fibre guide unit.  The examiner has interpreted the claim as requiring the insert body of a fibre guide unit. 
Claim 10 recites “an insert body” “a fibre guide unit” “a tangent” and “an opening roller” (twice).  Each of these terms is already recited in claim 9.  It is unclear if Applicant intends for another of each of these components to be included or if the terms are to refer back to the terms in claim 9.  The examiner has interpreted these terms to refer back to the terms in claim 9. 

The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Schuller et al. (US 5555717).
Regarding claim 1, Schuller describes a fibre guide insert (insertion piece 32) for an opening roller housing, the fibre guide insert comprising: an insert body (body of 32) to be pushed into a mounting opening of the opening roller housing (fully capable of being inserted into a mounting opening, in this instance into a recess of housing 4), the insert body having a fibre guide surface (walls 301, 302, 303) forming a fibre channel inlet (see annotated portion of Fig. 1 below) and a fibre channel connection section (see 


    PNG
    media_image1.png
    398
    823
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    701
    692
    media_image2.png
    Greyscale

Regarding claim 2, the insert of Schuller includes that the fibre channel connection section runs perpendicularly to the longitudinal axis of the insert body (see annotated Fig. 4 above, the connection section runs perpendicularly to longitudinal axis).  
Regarding claim 3, the insert of Schuller includes that the fibre channel connection section runs at an angle to the longitudinal axis of the insert body (runs perpendicularly, see annotated Fig. 4 above).  
Regarding claim 4, the insert of Schuller includes that the insert body has a guide element (collar 325) on its peripheral surface to be brought into engagement with a 
Regarding claim 5, the inset of Schuller includes that the guide element is formed by a projection (is a projection), a groove, a flattening (is also flat), or a combination which extends in the direction of the longitudinal axis of the insert body.  

Regarding claim 9, Schuller describes an opening roller housing (housing 4, cover 2) for an opening device of an open-end rotor spinning device, having a fibre channel (channel 31) leading into an opening roller housing interior (connected via channel 30 to opening) adjoining a fibre channel input for fibres, and a mounting opening (walls of 4 holding insert) for a fibre guide insert (for insertion piece 32), the mounting opening being open towards the opening roller housing interior (is open toward interior), characterised in that the longitudinal axis (see annotated Fig. 1 below) of the mounting opening runs parallel to a tangent of an opening roller arranged in the opening roller housing interior (is tangent, see annotated Fig. 1) and the mounting opening is configured in such a way that an insert body of a fibre guide unit (insertion piece 32) to be pushed into the mounting opening is connected to the fibre channel input with a fibre channel connection section (see annotated Fig. 1 below and Fig. 4 above) arranged on the insert body on the end face (is on an end face), in which case the insert body is pushed into the mounting opening via an outer opening (see annotated Fig. 1 below) of the opening roller housing.  

    PNG
    media_image3.png
    934
    856
    media_image3.png
    Greyscale

Regarding claim 10, the housing of Schuller includes that the outer opening (see annotated Fig. 1 above) is configured in such a way that an insert body of a fibre guide unit (32) is pushed in parallel to a tangent (is tangent to opening roller) of an opening 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. (US 5555717) in view of Stahlecker et al. (US 5638671).
Regarding claim 6, the insert of Schuller includes the limitations of claim 6, but does not explicitly describe that the insert body has a fastening for fixing the insert body in the mounting opening.  
In related art for opening spinning machines, Stahlecker describes a device that includes magnets 22 which are utilized to secure a yarn withdrawal navel 18 in place. 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the insert body to include magnets as described in Stahlecker to keep the insert in place and to reduce the likelihood that the 
Regarding claim 7, the insert of Schuller as modified includes that the fastening is formed by a magnetic element arranged on the insert body (as modified by Schuller, the insert includes a magnetic element).  
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. (US 5555717) in view of Sonntag et al. (US 20030221406).
Regarding claim 8, the insert of Schuller describes the limitations of claim 8 but does not explicitly describe the insert body has a colour coding adapted to the length of the fibre guide surface.  
Schuller does describe that replacing the insertion piece may be advantageous when changing the material to be spun (col. 6, 63-64).
In related art for open-end spinning devices, Sonntag describes that components may be color coded so that the particular component to be utilized is readily and unambiguously ascertained (para. 0038).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the insert to be color coded so that when the insertion piece is changed (col. 6, ll. 63-64, Schuller) the new component can be readily and unambiguously ascertained (para. 0038, Sonntag). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include similar structure to the structure as claimed.  Many reference can be utilized as anticipatory or obviousness type references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732